Notice of Non-Responsive Amendment


The reply filed on March 29, 2021, is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Newly submitted amended claims 21-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 21 - 40 are directed towards a transportation capacity exchange for one or more transportation capacity units.  This is separate and distinct from the previous version of claims 1 - 20 which were directed towards applying one or more transportation or freight capacity unit transformations to create a new transportation or freight capacity unit.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation by examiner for prosecution on the merits.  Accordingly, claims 21 -40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Please note further that the several non-compliant docket entries on March 29, 2021 will all be marked by examiner  "do not enter", including any claim sets, any  
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MATTHEW COBB/            Examiner, Art Unit 3698
/Mike Anderson/           Primary Patent Examiner, Art Unit 3694